IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40930
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              VERSUS

                   ERNESTO VILLARREAL-CONTRERAS,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-99-CR-131-1
                      --------------------
                          July 20, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ernesto   Villarreal-Contreras    (“Villarreal”)   appeals   his

conviction on a plea of guilty, arguing that the district court

erred in denying his motion to suppress evidence obtained in an

allegedly unlawful stop of Villarreal’s vehicle.

     As a threshold issue, the Government argued that Villarreal

had waived his right to appeal when he signed an unconditional

guilty plea.    A review of the record reveals that Villarreal

fulfilled the spirit of Fed. R. Crim. P. 11(a)(2) by clearly

indicating his intention to plead guilty on the condition that he

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 99-40930
                                       -2-

preserved his right to appeal the district court’s denial of his

motion to suppress.         See United States v. Wise, 179 F.3d 184, 187

(5th Cir. 1999).         Accordingly, Villarreal did not waive his right

to appeal the denial of his motion to suppress.

       Proceeding to the merits, when the district court makes

factual findings following a pre-trial hearing on a motion to

suppress, this court reviews such findings for clear error, viewing

the    evidence     in   the   light    most    favorable   to   the    party   that

prevailed in the district court.               United States v. Inocencio, 40

F.3d 716, 721 (5th Cir. 1994).                 This court reviews de novo the

district court’s legal conclusion that officers had reasonable

suspicion to stop a vehicle.            Inocencio, 40 F.3d at 721.

       Stops at permanent checkpoints may be made in the absence of

any individualized suspicion.            United States v. Fontecha, 576 F.2d

601, 602 (5th Cir. 1978)(internal citation and quotation omitted).

Where the stop does not occur right at the checkpoint because a

defendant has taken some action to evade the checkpoint, this court

will conclude that the stop did begin at the checkpoint.                        See

United States v. Ramirez-Lujan, 976 F.2d 930, 933 (5th Cir. 1992);

United States v. Hassette, 898 F.2d 994, 995 (5th Cir. 1990)(per

curiam); see Fontecha, 576 F.2d at 602.                 This court has extended

this    line   of    reasoning     to    stops     at   temporary      checkpoints.

Hassette, 898 F.2d at 995; United States v. Venegas-Sapien, 762

F.2d 417, 418-19 (5th Cir. 1985).

       We find no clear error in the district court’s findings of

fact or error of law in the district court’s reasoning.                     In its

order the district court stated:
                          No. 99-40930
                               -3-
          Inasmuch as Villarreal’s stop on the side of the
     road, when no outlets between his stopping place and the
     checkpoint existed, was tantamount to a stop at the
     checkpoint itself, no additional reasonable suspicion of
     criminal activity was required for the seizure initiated
     by Ramirez.     Furthermore, at the actual checkpoint,
     reasonable suspicion was not required as a prerequisite
     to the dog sniff, see United States v. Seals, 987 F.2d
     1102, 1106 (5th Cir.), cert. denied, 510 U.S. 853 (1993),
     and the fact that the dog alerted provided probable cause
     to search Villarreal’s vehicle.     See United States v.
     Williams, 69 F.3d 27, 28 (5th Cir. 1995), cert. denied,
     516 U.S. 1182 (1996). Consequently, neither the seizure
     of Villarreal nor the search of his vehicle violated
     Villarreal’s Fourth Amendment right to be free of
     unreasonable searches and seizures.
     For these and the other reasons assigned by the district

court, the judgment of that court is AFFIRMED.